Cline, Judge:
This is an appeal for a reappraisement of pipes and smoker’s articles imported from England in October 1938. The case was submitted on the following stipulation:
It is HEREBY stipulated and agreed, subject to the approval of the Court, that the market value or price at the time of exportation of the smokers articles involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, is as follows:

*719
Identification mark Article Unit per value

Serie 71_ pipe-69 francs per doz. less 2%
XF_ 18s. 6d. per doz. less 3/%
XAB_ 69s.
XC_ 36s.
XB_ 51s.
XE_ 20s.
XD_ 24s.
XJ__ 7s.
XBM_ 57s.
1038_ pouches_ 8s.
1139_ 24s.
1052M_ 11s.
1050/4_ 12s.
1050/5_ 15s.
1050/6_ 18s.
rubber bits_ 15s. per gross,
1064/5_ cigarette holders. 12s. per doz.
1067_ 23s.
Cost of cases' and packing to be added to the above values.
It is further stipulated and agreed that there was no higher export value for the merchandise herein set forth.
It is further stipulated and agreed, subject to the approval of the Court, that the price of the imported merchandise hereinafter named, at which such or similar merchandise was freely offered for sale, packed ready for delivery, in the principal market of the United States to all purchasers, at the time of exportation of the imported merchandise, hereinafter described, in the usual wholesale quantities and in the ordinary course of trade, with allowance made for duty, cost of transportation and insurance, and other necessary expenses from the place of shipment to the place of delivery, a commission not exceeding 6 per centum, if any has been paid or contracted to be paid on goods secured otherwise than by purchase, or profits not to exceed 8 per centum and a reasonable allowance for general expenses, not to exceed 8 per centum on purchased goods, — is as follows:

Identification mark Article Unit per value

XFN_ pipe-$3. 21 per dozen
XCM_ 11. 04
XCS_ 11. 04
XEL__. 8. 59
XCE_ 12. 68
XBN_ 11. 04
XE (2 pipe sets)_ 2. 56
XE, MB (2 pipe sets)_ 2. 76
1046_ pouches 3. 42 “
It is further stipulated and agreed that the usual wholesale quantity of the above items is the per unit quantity.
It is further stipulated and agreed that there was no foreign or export value for the merchandise hereinabove set forth.
Accepting this stipulation as a statement of fact, I hold the proper dutiable values of the merchandise enumerated by item number in the stipulation to be the foreign values and the United States values at the prices set forth for the various articles in the stipulation above copied. The appeal is dismissed as to all other items. Judgment will be entered accordingly.